DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Appeal Brief
In view of the appeal brief filed on 11/24/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
Status of Claims
The status of the claims as filed in the reply dated 11/24/2020 are as follows: 
Claims 1-7 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 5, and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inaba (US2006/0080985A1, as previously cited).
Re Claim 1. Inaba teaches a method for thermal conditioning within a vehicle (Paragraph 2 teaches an automotive air conditioning system; Figures 1-5), comprising: 
providing a fluid circuit (20), or a sub-circuit of the fluid circuit, that is configured to heat (via heat exchanger 320) and cool (via radiator 23) a combustion engine (10) of the vehicle (Figures 1-5; Paragraphs 22-27, 30-32); 
providing a heat pump circuit (100) that is configured to heat (via heat exchanger 320 and heater core 26) and cool (via heat exchanger 250) air flowing into a passenger compartment of the vehicle (Figures 1; Figure 2 illustrates the cooling cycle for the heat pump, Figure 5 illustrates the heating cycle using the heat pump; Paragraphs 31-32, 39-42, 51-61); and 
cycle 300 is operated to collect energy from waste heat of the engine” and paragraph 49 specifically recites “The superheated and vaporized refrigerant heated by the heating device 320”).  

Re Claim 3. Inaba teaches heat is transferred from the heat pump circuit via a second heat exchanger (320) to the fluid circuit or to a second sub-circuit of the fluid circuit (Figure 5), and heat is transferred from the fluid circuit or the second sub-circuit of the fluid circuit via a heating heat exchanger (26 is a heater core) to the air flowing into the passenger compartment of the vehicle (Figures 1-5; Paragraphs 31-32, 39-45, 51-61).  
Re Claims 5 & 7. Inaba teaches the combustion engine is preheated through transfer of heat produced by the heat pump circuit to the fluid circuit via the second heat exchanger (Figures 1-5; Paragraphs 31-32, 39-45, 51-61).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inaba (US2006/0080985A1, as previously cited) in view of Kawase (US2010/0281901A1, as previously cited).
Re Claim 2. Inaba teaches heat is transferred from a first sub-circuit of the fluid circuit flowing through the combustion engine to the heat pump circuit via a second heat exchanger (320) (Figure 4) but fails to teach via a first heat exchanger.  

Therefore, in view of Kawase’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a first heat exchanger in order to allow for better temperature control of the fluid circuit by being able to selectively heat and cool the fluid circuit and to better direct where heat is transferred in the system for optimal performance.

Re Claim 4. Inaba teaches heat is transferred from the heat pump circuit via a second heat exchanger (320) to the fluid circuit or to a second sub-circuit of the fluid circuit (Figure 5), and heat is transferred from the fluid circuit or the second sub-circuit of the fluid circuit via a heating heat exchanger (26 is a heater core) to the air flowing into the passenger compartment of the vehicle (Figures 1-5; Paragraphs 31-32, 39-45, 51-61).  
Re Claim 6. Inaba teaches the combustion engine is preheated through transfer of heat produced by the heat pump circuit to the fluid circuit via the second heat exchanger (Figures 1-5; Paragraphs 31-32, 39-45, 51-61).  


Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (based on claim amendments filed 1/29/2020).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS C RUBY/Primary Examiner, Art Unit 3763